Citation Nr: 1746637	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-34 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 







INTRODUCTION

The Veteran had honorable active service in the United States Army from February 1967 to January 1969. The Veteran's service included time in the Republic of Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  In the decision, entitlement to service connection for a bilateral hearing loss disability was denied.  The Veteran appealed the underlying decision in a Notice of Disagreement received in February 2013.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS), as his previous physical records have all been converted for electronic review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss disability is due to active service, coincident to his duties as an artillery operator in the United States Army while serving in the Republic of Vietnam during the Vietnam Era.  In this regard, the Veteran's service personnel records confirm his service in Vietnam and military occupational specialty.  

In November 2012, the Veteran underwent a VA audiometric examination.  The examiner diagnosed bilateral hearing loss, however, concluded that he could not provide an opinion regarding the etiology of the hearing loss without resorting to speculation.  In providing this opinion, the examiner in significant part noted, that the Veteran did not undergo hearing testing at the time of separation from service.  The Board finds this opinion inadequate to adjudicate the claim.  Specifically, the opinion did not address the theory of delayed or latent onset of hearing loss or the Veteran's noise exposure during active service in Vietnam.  Further, the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimants period of active military service in order for service connection to be granted.

Therefore, the Board must remand this issue for an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the examiner who rendered the November 2012 opinion, if available.

The examiner should review the entire record, including service treatment records.  

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed bilateral hearing loss disability originated during service or is otherwise etiologically related to the Veteran's active service.  In this analysis, the examiner must discuss the theory of delayed or latent onset of hearing loss, as well as the Veteran's lay statements regarding his noise exposure while serving in the Republic of Vietnam during the Vietnam Era.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




